Per Guriam,
stopping Radcliff. The act of congress does not affect judgments prior to the act. The 63d section of the bankrupt law was made on purpose to uphold them. It preserves all preceding liens, and there can be no doubt but that a judgment is a lien. The case of a factor would not have been affected without the 63d section. The true *301construction of the 31st section, compared and taken in connection with the 63d, is, that it is prospective, and alludes only to future judgments. It would require express words to take a party’s pre-existing rights. Here the plaintiff never did any act waiving those he had under the judgment. They remain, therefore, unimpaired.
Judgment for the plaintiff.